344 S.W.3d 782 (2011)
Peter WISONG, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72051.
Missouri Court of Appeals, Western District.
May 3, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Application for Transfer Denied August 30, 2011.
Ellen H. Flottman, Columbia, MO, for Appellant.
Mary H. Moore, Jefferson City, MO, for Respondent.
Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Mr. Peter Wisong appeals the denial of a Rule 29.15 post-conviction relief motion. He claims that trial counsel was ineffective for failing to object to certain testimony and a portion of the State's closing argument.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).